The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                SUMMARY
                                                          September 1, 2022

                                2022COA98

No. 19CA1354, People v. Rodriguez — Criminal Law — Mental
Competency to Proceed — Judge’s Discretion to Reject
Inadequate Proffer — Good Faith Doubt Regarding Competency

     A division of the court of appeals considers whether a

defendant who was twice previously found to be competent to

proceed is entitled to a third competency determination based on

the alleged deterioration of his mental condition. The division holds

that, under sections 16-8.5-102 and 16-8.5-103, C.R.S. 2021, a

trial court does not abuse its discretion by denying a defendant’s

subsequent motion to determine competency where (1) one or more

specialists previously examined the defendant and concluded he

was competent to proceed and (2) the subsequent motion presents

neither different indicia of the defendant’s lack of competency nor a

different medical or psychological explanation for why the
defendant, despite having previously been found competent, is no

longer competent to proceed.
COLORADO COURT OF APPEALS                                          2022COA98


Court of Appeals No. 19CA1354
City and County of Denver District Court No. 15CR5078
Honorable Shelley I. Gilman, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Matthew F. Rodriguez,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division VII
                          Opinion by JUDGE LIPINSKY
                        Navarro and Graham*, JJ., concur

                         Announced September 1, 2022


Philip J. Weiser, Attorney General, Patrick A. Withers, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Mallika L. Magner, Alternate Defense Counsel, Crested Butte, Colorado, for
Defendant-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1       Colorado statutes set forth the steps a court must take when

 the court, defense counsel, or a prosecutor questions whether a

 criminal defendant is mentally competent. But those statutes do

 not address how the court should proceed in a case where a lawyer

 asserts that the mental state of a defendant whom the court

 previously found to be competent has deteriorated to the point

 where the defendant may no longer be competent. This is such a

 case.

¶2       Matthew F. Rodriguez appeals the judgment of conviction

 entered on jury verdicts finding him guilty of sexual assault on a

 child (pattern of abuse), two counts of sexual assault on a child

 (position of trust), and aggravated incest. Rodriguez’s principal

 argument challenges the district court’s denial of defense counsel’s

 third motion for a competency evaluation (the third motion) and the

 court’s related decision not to grant the defense another

 continuance, after nearly three years of delays in the proceedings,

 to allow Rodriguez to undergo further competency testing.

¶3       We affirm.




                                    1
           I.    Background Facts and Procedural History

¶4    Rodriguez engaged in sexual intercourse with his daughter

 G.L. G.L. gave birth to Rodriguez’s child shortly after she turned

 fourteen. Based on this conduct, in September 2015, Rodriguez

 was charged with sexual assault on a child (pattern of abuse), two

 counts of sexual assault on a child (position of trust), and

 aggravated incest.

¶5    Defense counsel filed three motions to determine Rodriguez’s

 competency — in January 2016, in March 2017, and on February

 26, 2019. The district court ordered competency evaluations for

 Rodriguez following the filing of the first two motions. None of the

 professionals who evaluated Rodriguez concluded that he was not

 competent to proceed.

¶6    After Rodriguez’s counsel filed the third motion, the court

 conducted a hearing at which it reviewed in detail the proceedings

 following the first and second motions and the results of

 Rodriguez’s previous competency evaluations. The court concluded

 that Rodriguez was competent to proceed, primarily because no

 professional had determined that he was not competent over three

 years of evaluations and neurological testing.


                                   2
¶7     In addition, at the conclusion of the hearing on the third

  motion, defense counsel requested a “Bergerud hearing” to address

  an alleged “direct conflict” between Rodriguez and his counsel. See

  People v. Bergerud, 223 P.3d 686, 694-96 (Colo. 2010) (explaining

  the circumstances under which a defendant is entitled to the

  appointment of substitute counsel). Defense counsel asserted that,

  in light of the purported conflict, Rodriguez was entitled to new

  counsel.

¶8     The court set a Bergerud hearing before a different judge.

  Following that hearing, at which Rodriguez spoke to the court, the

  court denied defense counsel’s request for appointment of

  substitute counsel.

¶9     The case proceeded to trial. A jury convicted Rodriguez of all

  the charged counts.

                              II.   Analysis

¶ 10   Rodriguez contends that the district court reversibly erred by

  (1) denying the third motion, not granting him another continuance

  to allow for a further competency evaluation, and not suspending

  the proceedings sua sponte to declare a mistrial; and (2) denying

  his request for appointment of substitute counsel.


                                    3
       A.   Rodriguez’s Request for a Third Competency Evaluation

¶ 11    We reject Rodriguez’s assertion that the district court abused

  its discretion by denying the third motion, not granting a

  continuance for further evaluation, and not declaring a mistrial.

                        1.        Standard of Review

¶ 12    We review a district court’s competency determination for an

  abuse of discretion. People v. Mondragon, 217 P.3d 936, 939 (Colo.

  App. 2009). A court abuses its discretion where its decision is

  manifestly arbitrary, unreasonable, or unfair, or it applies an

  incorrect legal standard. Id.

                             2.    Applicable Law

¶ 13    Under the United States and Colorado Constitutions, the right

  to due process bars the trial of an incompetent defendant. See

  Cooper v. Oklahoma, 517 U.S. 348, 354 (1996); People v. Zapotocky,

  869 P.2d 1234, 1237 (Colo. 1994). In Colorado, a defendant’s due

  process right not to be tried while incompetent is further protected

  by statute. See §§ 16-8.5-101 to -123, C.R.S. 2021.

¶ 14    Under the version of the competency statutes in effect when

  defense counsel filed the third motion on February 26, 2019, a

  defendant is “[i]ncompetent to proceed” if,


                                        4
             as a result of a mental disability or
             developmental disability, the defendant does
             not have sufficient present ability to consult
             with the defendant’s lawyer with a reasonable
             degree of rational understanding in order to
             assist in the defense, or . . . , as a result of a
             mental disability or developmental disability,
             the defendant does not have a rational and
             factual understanding of the criminal
             proceedings.

  § 16-8.5-101(11), C.R.S. 2018. (Where indicated, we cite to the

  version of the competency statutes in effect at the time defense

  counsel filed the third motion. The General Assembly subsequently

  amended the statutes. The portions of the statutes most critical to

  our analysis have not materially changed since 2018, however.) A

  “[m]ental disability” is a “substantial disorder of thought, mood,

  perception, or cognitive ability that results in marked functional

  disability, significantly interfering with adaptive behavior.”

  § 16-8.5-101(12), C.R.S. 2018. Thus, a defendant is competent to

  proceed if he or she has “both a factual understanding and cognitive

  ability and perceptions and understandings that are rational and

  grounded in reality.” Mondragon, 217 P.3d at 941.

¶ 15   “A defendant is presumed to be competent to stand trial.”

  People v. Stephenson, 165 P.3d 860, 866 (Colo. App. 2007). The



                                      5
  party asserting that the defendant lacks the mental competency to

  proceed bears the burden to prove incompetency by a

  preponderance of the evidence. § 16-8.5-103(7), C.R.S. 2018.

¶ 16   The Colorado statutes provide two ways to challenge a

  criminal defendant’s competency to proceed. First, if “either the

  defense or the prosecution has reason to believe that the defendant

  is incompetent to proceed, either party may file a motion in advance

  of the commencement of the particular proceeding.”

  § 16-8.5-102(2)(b), C.R.S. 2018. Second, if the court “has reason to

  believe that the defendant is incompetent to proceed, it is the

  [court]’s duty to suspend the proceeding and determine the

  competency or incompetency of the defendant.” § 16-8.5-102(2)(a),

  C.R.S. 2018. The procedures a court must follow to determine a

  defendant’s competency to proceed are outlined in section

  16-8.5-103, C.R.S. 2018.

¶ 17   Under section 16-8.5-103(1), C.R.S. 2018, if a defendant’s

  competency is called into question, “the court may make a

  preliminary finding of competency or incompetency, which shall be

  a final determination unless a party to the case objects within

  fourteen days after the court’s preliminary finding.” If a party


                                    6
  objects to the court’s preliminary finding, or if the court determines

  it has insufficient information to make a preliminary finding, the

  court “shall order that the defendant be evaluated for competency”

  by the department of human services and that the department

  “prepare a court-ordered report.” § 16-8.5-103(2), C.R.S. 2018.

¶ 18   “Within fourteen days after receipt of the court-ordered report,

  either party may request a hearing or a second evaluation.”

  § 16-8.5-103(3), C.R.S. 2018. “If a party requests a second

  evaluation, any pending requests for a hearing shall be continued

  until the receipt of the second evaluation report.” § 16-8.5-103(4),

  C.R.S. 2018. However, “[i]f neither party requests a hearing or a

  second evaluation within the applicable time frame, the court shall

  enter a final determination, based on the information then available

  to the court, whether the defendant is or is not competent to

  proceed.” § 16-8.5-103(5), C.R.S. 2018.

              3.   The Court Did Not Abuse Its Discretion
                        by Denying the Third Motion

¶ 19   We disagree with Rodriguez’s contention that the district court

  erred by denying the third motion and not suspending the court

  proceedings further to allow for another competency evaluation.



                                    7
¶ 20   As explained below, after a court makes a final determination

  of competency, as the district court had already done twice here

  before defense counsel filed the third motion, the court need not

  order an additional competency evaluation where the new motion

  raises the same issues as did the previous competency motions.

  Under these circumstances, sections 16-8.5-102 and 16-8.5-103 do

  not require the district court to address the defendant’s competency

  again.

                 a.    The Three Competency Motions

¶ 21   We begin our review of the court’s ruling on the third motion

  by examining the allegations in the first and second competency

  motions and the results of Rodriguez’s evaluations in 2016 and

  2017.

¶ 22   Defense counsel filed the first motion to determine Rodriguez’s

  competency (the first motion) in January 2016. In the first motion,

  defense counsel said that Rodriguez was unable to discuss the facts

  of his case in a meaningful capacity because he had difficulty

  focusing on the issues and was easily distracted.




                                    8
¶ 23   The district court granted the first motion and ordered a

  competency evaluation (the 2016 evaluation) pursuant to section

  16-8.5-103(2), C.R.S. 2018.

¶ 24   The psychologist who conducted the 2016 evaluation (the first

  psychologist) reported that Rodriguez mentioned a head injury from

  a car accident nearly three years earlier. However, the first

  psychologist noted that Rodriguez’s hospital records did not

  indicate he had experienced a traumatic brain injury, an altered

  mental status, or cognitive dysfunction before, during, or after the

  car accident. Moreover, Rodriguez was “not taking medications,

  was not engaged in mental health treatment, presented with

  adequately intact memory and comprehension, and appeared to be

  of approximately average to low average verbal intelligence.”

¶ 25   Notably, the first psychologist reported that Rodriguez

            understood the nature of the charges against
            him, potential outcomes and consequences if
            found guilty of his charges, the adversarial
            nature of court proceedings and personnel
            roles, how to assist his attorney, his right
            against self-incrimination, and the reasoning
            underlying important decisions in his case. He
            demonstrated the ability to behave
            appropriately in the courtroom and to express
            his desired approach to his case. . . . He
            . . . demonstrated the ability to provide


                                    9
               pertinent detailed information regarding his
               version of the alleged offenses [to his attorney]
               and appeared willing to work with [her] and to
               consider her advice.

  The first psychologist opined that Rodriguez was competent to

  proceed.

¶ 26      At a hearing on the first motion, the district court said it

  would accept the first psychologist’s findings and make a final

  determination that Rodriguez was competent to proceed unless the

  defense requested a second evaluation within fourteen days.

  Defense counsel did not request a second evaluation within that

  time.

¶ 27      Based on the findings detailed in the first psychologist’s report

  and the fact that defense counsel did not request a second

  evaluation within the fourteen-day time period specified in section

  16-8.5-103(3), C.R.S. 2018, the district court entered a final

  determination that Rodriguez was competent to proceed pursuant

  to section 16-8.5-103(5), C.R.S. 2018.

¶ 28      In March 2017, a new public defender entered her appearance

  as counsel for Rodriguez and filed a second motion to determine

  Rodriguez’s competency (the second motion). In the second motion,



                                       10
  defense counsel alleged that Rodriguez had “significant defects in

  memory and comprehension and could not recall basic information

  about attorney/client conversations for time periods as short as one

  day.” Counsel also asserted that Rodriguez was unable to

  demonstrate a rational ability to evaluate the information she

  explained to him and was unable to make decisions that were

  factually and rationally based.

¶ 29   The district court granted the second motion and ordered

  another competency evaluation (the first 2017 evaluation). A

  different psychologist (the second psychologist) conducted the first

  2017 evaluation.

¶ 30   The second psychologist said that Rodriguez’s medical records

  showed no neurological deficits following the car accident and that

  Rodriguez’s “head was atraumatic” with “no abnormal test results”

  and “no impairments.” She said that Rodriguez’s “abstract

  reasoning abilities were fair to poor . . . but his judgment for

  common dilemmas was good.” He “performed well on simple tasks

  designed to measure his attention and concentration and he

  maintained an adequate amount of both throughout the interview.”

  The second psychologist noted that,


                                     11
             [a]lthough [Rodriguez] reported concerns with
             his memory functioning and sometimes
             indicated that he could not recall information,
             there was no evidence of significant memory
             impairment during the interview; he was able
             to recall historical information about his life as
             well as newly learned information during the
             interview when he chose to do so.

¶ 31   Additionally, the second psychologist reported that she had

  administered a test to assess “response styles and feigned deficits”

  in legal knowledge. She opined that Rodriguez’s score on the test

  suggested he was feigning deficits in his legal knowledge. The

  second psychologist further found that Rodriguez was

  “psychiatrically stable” and “did not present with cognitive deficits”

  that would preclude him from having a “rational and factual

  understanding of the proceedings against him as well as the ability

  to consult with his attorney to assist in his defense.” Like the first

  psychologist, the second psychologist opined that Rodriguez was

  competent to proceed.

¶ 32   Following the completion of the first 2017 evaluation, defense

  counsel requested a second evaluation (the second 2017

  evaluation), which the district court ordered. A third psychologist

  (the third psychologist) conducted the second 2017 evaluation.



                                     12
¶ 33     The third psychologist said that Rodriguez “performed below

  average on questions assessing verbal aspects of intelligence.”

  However, the third psychologist observed that Rodriguez

              was alert and attentive throughout the
              [evaluation], and his overall level of attention
              and concentration was sufficient for interview
              purposes. He knew who he was, where he
              was, [and] the approximate time of day, date,
              day of the week, and season.

              Long-term memory appeared to be intact, and
              he described his past history in adequate
              detail. He repeated three words immediately,
              and he recalled one of them after
              approximately 5 minutes.

¶ 34     The third psychologist also compared the results of the tests

  he had administered to the results of the tests conducted by the

  first and second psychologists. The third psychologist explained

  that

              [a]lthough there was no indication that Mr.
              Rodriguez feigned memory deficits, tests
              administered both by [the second psychologist]
              and myself suggested the probability of
              feigning competency abilities and of
              insufficient motivation and effort when taking
              performance tests. These test results call into
              question the validity of the neuropsychological
              and intelligence test results, as well as his
              poor performance on my assessment of his
              competency abilities. . . . Finally, and
              importantly, although Mr. Rodriguez may have


                                     13
            difficulty comprehending complex material,
            deficits in adaptive functioning were not
            reported or observed in any of the evaluations.

¶ 35   Based on these observations, the third psychologist, like the

  first and second psychologists, opined that Rodriguez was

  competent to proceed.

¶ 36   Following the first and second 2017 evaluations, defense

  counsel scheduled neurological testing for Rodriguez and requested

  that the district court conduct a competency hearing after

  Rodriguez completed the testing. Although section 16-8.5-103,

  C.R.S. 2018, did not require the court to continue the competency

  hearing to allow for neurological testing following a second

  competency evaluation, the court nonetheless granted the defense’s

  request for a continuance to complete the testing.

¶ 37   Over the next approximately eleven months, the district court

  granted defense counsel’s requests for three additional

  continuances to allow two doctors to complete the neurological

  tests. Although the first doctor concluded that Rodriguez was

  competent to proceed, the second doctor said that Rodriguez had

  “some sort of traumatic brain injury, and it affects him.” But

  because Rodriguez also had severe anxiety that he was not treating


                                   14
  with medication, the second doctor reported that she could not tell

  “the extent that [the anxiety] affects him or whether it affects him[,]

  but the results . . . are a result of malingering.” She could not

  determine whether “this is an effect regarding incompetency or . . .

  it’s malingering until he is medicated on anxiety medication.”

¶ 38   Defense counsel requested a continuance of the competency

  hearing so she could either get Rodriguez to take his anti-anxiety

  medication or, if he refused, have the second doctor retest him to

  assess whether a traumatic brain injury affected his competency.

¶ 39   At that point, Rodriguez’s competency proceedings had already

  delayed the case for approximately three years, and the victim was

  expressing frustration that the case had not yet gone to trial. In

  part due to the length of the delays, the district court denied

  counsel’s new request for a continuance of the competency hearing

  and set the hearing for August 2018.

¶ 40   At that competency hearing, defense counsel told the court

  that she did not believe she had “sufficient legal grounds” to

  “challenge the findings previously made by the doctors” and

  therefore would not “go forward” with the second motion. Because

  Rodriguez had not met his burden to prove that he was


                                    15
  incompetent, see § 16-8.5-103(7), C.R.S. 2018, the district court

  made a final determination that Rodriguez was competent to

  proceed.

¶ 41   Defense counsel filed the third motion on February 26, 2019

  — approximately three years after defense counsel had filed the first

  motion. In the third motion, defense counsel alleged that

  Rodriguez’s competency had significantly deteriorated since he had

  been taken into custody on new charges not involving G.L. Defense

  counsel asserted that Rodriguez was unable to retain the

  information his lawyers provided to him and that his ability to

  understand any aspect of his case had diminished to the point of

  nonexistence. Defense counsel specifically said that she had

  noticed “additional and significant deterioration in Rodriguez’s

  ability to communicate, understand and assist in his case.”

¶ 42   At a hearing conducted on February 28, 2019, the district

  court noted that defense counsel had not presented any information

  regarding Rodriguez’s competency that materially differed from the

  allegations contained in the first and second motions. The court

  described in detail the proceedings involving the first and second




                                   16
  motions and the results of the 2016 evaluation and the first 2017

  evaluation.

¶ 43   The district court determined for a third time that Rodriguez

  was competent to proceed, explaining that

            [Rodriguez’s] competency to proceed has been
            examined for almost three years now, and no
            doctor has found [him] incompetent[.]
            [Moreover,] . . . the neurological testing has not
            been presented that indicates there’s any
            concern, so the Court would find that it has
            sufficient information to find that Mr.
            Rodriguez is competent to proceed.

  The court thus acknowledged that the representations in the third

  motion did not allege a sufficient material change in Rodriguez’s

  mental condition to warrant another competency evaluation.

¶ 44   In discussing the third motion again during Rodriguez’s trial a

  few days later, the district court noted that it had already

  authorized competency evaluations of Rodriguez and that, even

  though “all of those competency evaluations found [he] was

  competent to proceed,” the court had nonetheless granted him an

  additional year “to conduct neuro and neurocognitive testing.” The

  court observed that, following the additional testing, defense

  counsel advised the court “there was not a good faith basis to



                                    17
  challenge [Rodriguez’s] competency.” The court then denied defense

  counsel’s request for an additional competency evaluation.

¶ 45    A comparison of the factual allegations in the three motions

  underscores why the court did not abuse its discretion by denying

  the third motion:

                Issue          The first           The second         The third
                               motion              motion             motion
   Defense      Rodriguez’s    Rodriguez gets      Rodriguez          Rodriguez is
   Counsel’s    inability to   easily distracted   cannot recall      unable to retain
   Assertions   focus and to   and has             basic              information
                retain         difficulty          information        from one
                information.   focusing on the     about              meeting to the
                               issues and          attorney/client    next.
                               conversations at    conversations
                               hand.               for time periods
                                                   as short as one
                               Rodriguez is        day.
                               unable to focus
                               on one thought      Rodriguez is
                               long enough to      unable to
                               meaningfully        demonstrate a
                               discuss the         rational ability
                               facts and           to evaluate the
                               circumstances       information
                               of the case         provided by
                               without             counsel.
                               confusing facts     He exhibits
                               and incidents.      significant
                                                   defects in
                                                   memory and
                                                   comprehension.




                                         18
              Issue           The first           The second            The third
                              motion              motion                motion
              Rodriguez’s                         Rodriguez may         Rodriguez has
              cognitive                           be low                insufficient
              abilities.                          functioning or        cognitive
                                                  may have              facilities to be
                                                  experienced a         able to proceed
                                                  traumatic brain       to trial.
                                                  injury that
                                                  affects his ability
                                                  to consult with
                                                  and assist
                                                  counsel.
                                                  Rodriguez is
                                                  unable to make
                                                  decisions that
                                                  are factually and
                                                  rationally based.

              Rodriguez’s     It is unclear                             Rodriguez’s
              understanding   whether                                   ability to
              of the          Rodriguez has a                           understand any
              proceedings.    complete                                  aspect of his
                              understanding                             case has
                              of the court                              diminished to
                              proceedings and                           the point that it
                              possible                                  is nonexistent.
                              penalties.

              Rodriguez’s     Rodriguez is                              Rodriguez’s
              ability to      unable to                                 anxiety is
              communicate     discuss the                               debilitating, and
              with his        facts of his case                         he has become
              counsel.        in a meaningful                           more emotional,
                              capacity.                                 resulting in
                                                                        significant
                                                                        deterioration in
                                                                        his ability to
                                                                        communicate,
                                                                        understand,
                                                                        and assist in
                                                                        his defense.

¶ 46   As the chart indicates, counsel’s assertions in the third motion

  were not materially different from the assertions of mental

  incompetence in the first and second motions. The third motion did


                                          19
  not suggest any cause for the change in Rodriguez’s competency,

  aside from his incarceration, and did not point to any indicia of his

  incompetence that differed from those reported in the first and

  second motions. Like the first and second motions, the third

  motion referred to the car accident and noted Rodriguez’s

  difficulties in understanding “the nature of the charges, the

  workings of the criminal system and the possible penalties.”

  Further, in the third motion, defense counsel acknowledged that

  none of the prior competency evaluations had resulted in a

  determination that Rodriguez was incompetent to proceed. And

  nothing in the third motion suggested that a specialist who

  conducted a third competency evaluation would arrive at a different

  conclusion from that reached by the specialists who had previously

  examined and tested Rodriguez.

¶ 47   In sum, defense counsel alleged both before and after

  Rodriguez’s first two competency evaluations that Rodriguez lacked

  the ability to retain the information he received from defense

  counsel, had “low functioning” cognitive abilities, lacked a “rational

  and factual understanding of the criminal proceedings,” and did not

  have a “sufficient present ability to consult with his lawyer with a


                                    20
  reasonable degree of rational understanding in order to assist in the

  defense.”

       b.     The Case Law Governing Competency Motions that Lack
            Sufficient Facts to Support a Good Faith Doubt Regarding the
                                Defendant’s Competency

¶ 48    The supreme court’s reasoning in People v. Lindsey, 2020 CO

  21, 459 P.3d 530 (Lindsey II), guides our analysis. Less than one

  month before trial, Lindsey’s lawyer sought leave to withdraw, id. at

  ¶ 6, 459 P.3d at 532, in part because “Lindsey had failed to be

  completely forthright with him, to keep promises to furnish

  information and funds for an effective defense, and to diligently

  work and communicate with him,” id. at ¶ 7, 459 P.3d at 532. The

  court denied the motion to withdraw. Id.

¶ 49    Ten days later, defense counsel filed a motion seeking a

  determination regarding Lindsey’s competency. Id. at ¶ 8, 459 P.3d

  at 532. The specific facts alleged in the competency motion

  “mirrored the factual allegations advanced in support of his motion

  to withdraw: Lindsey had not been completely forthright with him,

  had not kept promises to furnish information and funds for an

  effective defense, and had failed to diligently work and communicate

  with him.” Id.


                                      21
¶ 50   Following a hearing, the court found that Lindsey was

  competent to proceed, id. at ¶ 13, 459 P.3d at 534, in part because

  the issues detailed in the competency motion “were related to

  Lindsey’s lack of cooperation in this litigation and had nothing to do

  with competency,” id. at ¶ 15, 459 P.3d at 534; see People v.

  Lindsey, 2018 COA 96M, ¶ 12, 461 P.3d 553, 556 (Lindsey I),

  rev’d, 2020 CO 21, 459 P.3d 530. The court then said that it would

  not allow defense counsel to file an objection to its ruling. It

  admonished defense counsel, “you presumed by simply following

  the procedures in this statute, that you, in your mind, have

  questioned the present ability of your client to proceed here today,

  is wrong. So the motion is being dismissed.” Lindsey I, ¶ 13, 461

  P.3d at 556. Lindsey was convicted as charged and filed an appeal.

  Lindsey II, ¶¶ 16-17, 459 P.3d at 534.

¶ 51   On appeal, Lindsey argued that the court erred by “refusing to

  follow the statutory procedures for determining competency set

  forth in sections 16-8.5-102 and -103.” Id. at ¶ 17, 459 P.3d at

  534. He specifically contended that, once his lawyer filed the

  competency motion, the court had only two choices: “(1) make a

  preliminary finding of competency or incompetency, which, if timely


                                     22
  objected to by either attorney, would require a competency

  evaluation; or (2) indicate that there was insufficient information to

  make a preliminary finding, which would require a competency

  evaluation.” Id.

¶ 52   In determining that the court had not erred by denying the

  competency motion without following the procedures set forth in

  sections 16-8.5-102 and 16-8.5-103, the supreme court noted,

  among other points, that “the specific facts in the competency

  motion were the same specific facts advanced by [defense counsel]

  to show that he had a conflict with Lindsey that warranted

  withdrawal as counsel of record.” Id. at ¶ 26, 459 P.3d at 536. For

  that reason, the supreme court concluded that “the trial court did

  not abuse its discretion in rejecting the motion as inadequate”

  because it contained an “inadequate proffer”: Under the totality of

  the circumstances present in the case, the motion “was bereft of

  specific facts supporting a good-faith doubt regarding Lindsey’s

  competency.” Id. at ¶ 35, 459 P.3d at 538.

¶ 53   Thus, Lindsey II stands for the proposition that a district

  court’s finding of competency in response to a motion that fails to

  “raise a good-faith doubt regarding competency,” id. at ¶ 13, 459


                                    23
  P.3d at 534, does not trigger the procedures set forth in sections

  16-8.5-102 and 16-8.5-103:

             The statutory mandate that instructs trial
             courts to make a preliminary finding or
             determine that there is insufficient information
             to make such a finding is not triggered unless
             the attorney raising the competency issue
             satisfies certain threshold requirements in
             section 16-8.5-102(2)(b). Specifically, counsel
             must make his motion “in writing,” certify he
             has “a good faith doubt that the defendant is
             competent to proceed,” and “set forth the
             specific facts that have formed the basis for
             the motion.” § 16-8.5-102(2)(b). We conclude
             that an attorney cannot adequately raise the
             question of competency without complying
             with these threshold requirements.

  Lindsey II, ¶ 22, 459 P.3d at 535; see People v. Zimmer, 2021 COA

  40, ¶ 20, 491 P.3d 554, 558 (“[T]he facts set forth in the

  [competency] motion must actually support a good faith doubt

  about the defendant’s competency. If the asserted facts do not, the

  trial court has discretion to reject the motion without making a

  preliminary finding, thereby not triggering any of the statutory

  procedures.”) (citation omitted).

¶ 54   A division of this court considered similar facts to those

  presented here when analyzing an earlier version of the competency

  statutes. In People v. Davis, 851 P.2d 239, 242 (Colo. App. 1993),


                                      24
  defense counsel raised the issue of the defendant’s competency one

  week before the fourth scheduled trial date, after five psychiatrists

  had examined the defendant and determined he was “competent

  (albeit malingering).” Under these circumstances, the division held

  that the trial court had not abused its discretion by concluding that

  the defense had not presented “a good faith basis for believing” that

  the defendant was incompetent. Id.; see People v. Morino, 743 P.2d

  49, 51 (Colo. App. 1987) (A court is not required to accept without

  questioning defense counsel’s assertions regarding the defendant’s

  competence; “[i]t is only when those representations, either alone or

  in conjunction with other evidence, raise a substantial issue of a

  defendant’s competence that a court violates due process if it

  proceeds without determining the issue.”).

¶ 55   Following the analyses in Lindsey II, Zimmer, and Davis, we

  hold that a successive competency motion that does not raise new

  indicia of incompetency regarding a defendant who was previously

  examined and determined to be competent does not “support a good

  faith doubt about the defendant’s competency.” Zimmer, ¶ 20, 491

  P.3d at 558. Therefore, the third motion did not trigger the




                                    25
  procedures set forth in sections 16-8.5-102 and 16-8.5-103. See

  Lindsey II, ¶ 35, 459 P.3d at 538.

¶ 56   In this case, unlike in Lindsey II, the district court did not

  expressly say it was dismissing the motion and would not allow

  defense counsel to file an objection to its finding of competency.

  But the court’s ruling from the bench made clear that it had no

  intention of ordering another competency evaluation for Rodriguez,

  stating “it has sufficient information to find that Mr. Rodriguez is

  competent to proceed” based on the evaluations conducted over the

  preceding three years.

¶ 57   The reasoning of Lindsey II is essential to avoid unnecessary

  delays in criminal proceedings. As the supreme court observed,

  requiring district courts to follow the procedures in sections

  16-8.5-102 and 16-8.5-103 every time a lawyer files a competency

  motion, even one that fails to raise a good faith doubt regarding the

  defendant’s competency, “would risk adverse consequences to the

  efficiency of our criminal justice system, as it would jeopardize our

  trial courts’ ability to manage their dockets and control the

  proceedings over which they preside.” Lindsey II, ¶ 31, 459 P.3d at

  537. Stripping district courts of their discretion to decline to order


                                    26
  a competency evaluation where no such evaluation is warranted

  would allow lawyers to delay trials for years, if not decades, by filing

  competency motion after competency motion. No reasonable

  reading of sections 16-8.5-102 and 16-8.5-103 would allow criminal

  cases to become trapped in such a time loop.

¶ 58   Consistent with Lindsey II’s admonition that “a trial court

  should only order competency evaluations when they are

  warranted,” id. at ¶ 36, 459 P.3d at 538, we hold that a court does

  not abuse its discretion by denying a defendant’s subsequent

  motion for a determination of competency where (1) one or more

  specialists previously examined the defendant and concluded he or

  she was competent to proceed and (2) the subsequent motion

  presents neither previously unexamined indicia of the defendant’s

  lack of competency nor a different medical or psychological

  explanation for why the defendant, despite having previously been

  found competent, is no longer competent to proceed. Significantly,

  here, in denying the third motion, the district court considered the

  number of specialists who had evaluated Rodriguez and determined

  that he was competent. Except for the doctor who could not

  determine whether Rodriguez was or was not competent to proceed,


                                     27
  every specialist who examined him concluded that he was

  competent despite his low intelligence and anxiety. While Rodriguez

  is unquestionably a low functioning individual, nothing in the

  record shows that the court abused its discretion by relying on the

  medical and psychological specialists who found that Rodriguez’s

  level of functioning did not dip below the level of competency.

¶ 59   Accordingly, we conclude that the district court did not abuse

  its discretion by denying defense counsel’s third motion and not

  suspending the court proceedings until a new competency

  evaluation could be conducted. (Rodriguez’s argument that the

  court erred by not sua sponte suspending the trial and declaring a

  mistrial is undeveloped. Specifically, he does not explain why the

  court should have declared a mistrial after it had already denied the

  third motion and found Rodriguez competent to proceed. For this

  reason, we do not address the merits of Rodriguez’s argument

  concerning the court’s alleged failure to act sua sponte. See

  People v. Liggett, 2021 COA 51, ¶ 53, 492 P.3d 356, 365.) Thus, we

  affirm the district court’s denial of the third motion.




                                     28
        B.    The Motion for Appointment of Substitute Counsel

¶ 60   We also disagree with Rodriguez’s assertion that the district

  court violated his right to counsel by denying his request for

  appointment of substitute counsel on the grounds of an alleged

  complete breakdown in communication between him and defense

  counsel.

              1.   Standard of Review and Applicable Law

¶ 61   We review a district court’s denial of a defendant’s request for

  substitution of counsel for an abuse of discretion. People v. Garcia,

  64 P.3d 857, 863 (Colo. App. 2002).

¶ 62   The right to counsel is a fundamental right guaranteed by the

  Sixth Amendment to the United States Constitution and is

  considered essential to a fair trial. People v. Arguello, 772 P.2d 87,

  92 (Colo. 1989). The Sixth Amendment guarantees competent

  representation. Id. A court is not required to appoint substitute

  counsel “unless it verifies that the defendant has a well-founded

  reason for believing that the appointed attorney cannot or will not

  competently represent him.” People v. Johnson, 2016 COA 15, ¶ 30,

  381 P.3d 348, 355.




                                    29
¶ 63   “If the defendant establishes good cause, such as a conflict of

  interest, a complete breakdown in communication, or an

  irreconcilable conflict that may lead to an apparently unjust verdict,

  the court must appoint substitute counsel.” People v. Kelling,

  151 P.3d 650, 653 (Colo. App. 2006). “The type of ‘total breakdown’

  in communication which would warrant substitution of counsel

  must be evidenced by proof ‘of a severe and pervasive conflict with

  [the defendant’s] attorney or evidence that he had such minimal

  contact with the attorney that meaningful communication was not

  possible.’” People v. Faussett, 2016 COA 94M, ¶ 24, 409 P.3d 477,

  483 (quoting United States v. Lott, 310 F.3d 1231, 1249 (10th Cir.

  2002)).

                          2.   Additional Facts

¶ 64   At the conclusion of the February 28, 2019, hearing, defense

  counsel requested a Bergerud hearing to address an alleged conflict

  between Rodriguez and his counsel relating to “the defense of

  [Rodriguez’s] case and how [Rodriguez] wishes to present the

  defense.” The district court set a Bergerud hearing later that day

  before a different judge.




                                   30
¶ 65   At the Bergerud hearing, counsel said that she had

  represented Rodriguez for about two and a half years. During that

  time, she “tried meeting with him one-on-one, . . . with him with his

  mother present, . . . [and] with him with his mother and sister

  present.” She explained that, during those meetings, she did not

  believe that Rodriguez understood the information that she was

  attempting to communicate to him.

¶ 66   Counsel also told the court that she had arranged for a

  different public defender to meet with Rodriguez to determine

  whether her difficulty in communicating with Rodriguez arose from

  a “language issue, a sex issue, or a race issue.” In the week before

  the hearing, the other public defender met with Rodriguez for more

  than seven hours and similarly concluded that Rodriguez was

  unable to understand him.

¶ 67   The court then questioned Rodriguez. Although he had

  difficulty answering some of the court’s questions and began crying

  on the witness stand, Rodriguez said it was hard for him to

  remember things and that he liked his lawyers.

¶ 68   At the conclusion of the Bergerud hearing, the court found

  there had not been a complete breakdown in communication


                                   31
  between defense counsel and Rodriguez. The court said, “What I do

  see is . . . lawyers who are really working hard to try and do the

  best that they can for Mr. Rodriguez, and I don’t think Mr.

  Rodriguez thinks differently . . . and in fact, he says he trusts you.”

  The court denied defense counsel’s request to appoint substitute

  counsel for Rodriguez.

       3.     The Court Did Not Err by Denying Rodriguez’s Request to
                            Appoint Substitute Counsel

¶ 69        We conclude that, for two reasons, the district court’s denial

  did not constitute error.

¶ 70        First, based on the court’s colloquy with Rodriguez at the

  Bergerud hearing and the length of defense counsel’s relationship

  with him, we conclude that the district court did not abuse its

  discretion by determining that the relationship between counsel

  and Rodriguez had not deteriorated to the point where counsel

  could not provide effective assistance. See People v. Jenkins,

  83 P.3d 1122, 1127 (Colo. App. 2003).

¶ 71        Although the record demonstrates that Rodriguez and defense

  counsel experienced difficulty communicating with one another, the

  court did not abuse its discretion by concluding that such difficulty



                                        32
  did not constitute an irretrievable breakdown in communications.

  See People v. Thornton, 251 P.3d 1147, 1151 (Colo. App. 2010)

  (holding that communication difficulties do not demonstrate a

  complete breakdown of communication, particularly when counsel

  has assured the court that he has been in contact with the

  defendant and continued to represent the defendant’s interests); see

  also Jenkins, 83 P.3d at 1126 (finding that a complete breakdown of

  communication was not established even though defense counsel

  only met with the defendant once in nine months, had not

  discussed potential witnesses with him, and had not given him

  copies of discovery materials).

¶ 72   Second, the record demonstrates that any lawyer would have

  experienced the same challenges in communicating with Rodriguez.

  After defense counsel discussed her difficulties in communicating

  with Rodriguez, the court said, “[B]ased on what you just told me[,]

  that would be true whoever represented him.” The record

  establishes that appointing new counsel for Rodriguez would have

  been a futile exercise; new counsel would have experienced no

  greater ability to explain the case and the proceedings to Rodriguez

  than did his counsel at the time of the trial. Rodriguez’s difficulties


                                    33
  in understanding what his lawyers were trying to tell him could

  have delayed his trial indefinitely, as new lawyer after new lawyer

  attempted without success to communicate with him, resulting in

  yet another judicial time loop. Rodriguez’s communication

  difficulties were not attributable to his inability to understand any

  particular lawyer, but, rather, to his low intelligence and high level

  of anxiety.

¶ 73   We also note that, at the Bergerud hearing, defense counsel

  advised the court that other judges had previously deemed

  Rodriguez competent to proceed despite the “severe limitations to

  his processing and communicating ability.” Defense counsel

  explained that “[d]octors have found that he has a very low IQ and

  . . . a severe anxiety disorder” that make it “very difficult for him to

  answer questions and to articulate what he’s thinking.” The court

  acknowledged this point and noted that “[t]his is sounding more

  like a competency hearing and less like a Bergerud hearing.” The

  record confirms the accuracy of this observation; the motion for

  leave to withdraw and the three competency motions all arose from

  the mental and emotional challenges that Rodriguez consistently




                                     34
  manifested throughout this case. They made him a difficult client

  but not an incompetent one.

¶ 74   After carefully reviewing the extensive record in this case, we

  cannot say that the district court’s denial of the motion for

  appointment of substitute counsel was “manifestly arbitrary,

  unreasonable, or unfair,” or that the court applied “an incorrect

  legal standard.” Mondragon, 217 P.3d at 939; see People v.

  Rubanowitz, 688 P.2d 231, 242-43 (Colo. 1984) (holding that, in

  determining whether to appoint substitute counsel, a court may

  consider “the possibility that any new counsel would be faced with

  similar difficulties” to those that current defense counsel is

  experiencing). Thus, we conclude that the district court did not

  abuse its discretion by declining to appoint substitute counsel for

  Rodriguez.

                             III.   Conclusion

¶ 75   The judgment of conviction is affirmed.

       JUDGE NAVARRO and JUDGE GRAHAM concur.




                                     35